DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1 and 2 have been amended; support for claims 1 and 2 are found on Page 11 line 10 through page 12 line 3 of the instant specification as well as Figure 1.
Claims 3 and 4 have been added, support is found in Figures 3B and 4B. No new matter has been added.
Claims 1-4 are currently pending and have been examined on the merits in this office action.


Specification/Drawing Objections
The specification and drawing objections of the previous office action are withdrawn in view of the amendments.
Response to Amendment
The rejection of record is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20180212210) in view of Suga et al. (US 20110183166-hereinafter Suga) and Honda (US 20170309884).
Regarding claim 1, Suzuki teaches a solid state battery comprising:
a solid-sate battery laminate comprising (Suzuki [0030] laminate containing battery elements):
a cathode including a cathode layer on one surface of a first current collector (Suzuki [0010] positive electrode active material layer with the positive electrode current collector);
an anode located opposite the cathode and including an anode layer on one surface of a second current collector facing the cathode (Suzuki [0010] negative electrode current collector layer with a negative electrode active material layer and a solid electrolyte layer separating the positive and negative electrode layers);
a plurality of solid electrolytes (Suzuki [0010] and [0076] solid electrolyte layers 30a to 30d) located between the cathode and the anode (Suzuki [0010] solid electrolyte layers are between the cathode and anodes of the batteries); and
a plurality of bipolar electrodes (Suzuki [0079-0080], the all solid state battery elements 70 may be bipolar elements, and the battery elements 70 comprising four unit cells 60a to 60d), each bipolar electrode being located between adjacent solid electrolytes and including another cathode layer on one surface of a third current collector and another anode layer on another surface of the third current collector (Suzuki Figure 1). Suzuki further teaches wherein a casing encapsulates the solid state laminate and battery elements (Suzuki Figure 1, casing 90), and
wherein the case includes a terminal block respectively covering a terminal lend of the cathode and anode terminal plates (Suzuki resin sealing body 80; Figure 1, covers the protruding portions of the current collectors)
and the terminal blocks are formed to protrude from an outer surface of the case such that the terminal blocks are used as reference points for electrical connection of the solid state battery (Suzuki Figure 7C below; the resin block has a portion that protrudes from the casing; the figure shows a terminal block for one electrode and is taken to be the same for the other electrode).



    PNG
    media_image1.png
    286
    709
    media_image1.png
    Greyscale

The limitation “such that the terminal blocks are used as reference points for electrical connection of the solid state battery” is an intended use for the resulting structure of the solid state battery and is not given patentable weight. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 

Furthermore, Suzuki further teaches of one end of each of the positive electrode current collector layers 50a to 50d protruding in a direction towards an opening 91 of the casing 90 (Suzuki [0101], this relates to the cathode terminal plate) and one end of the each of the negative electrode current collector layers 10a to 10e protruding in a direction towards an opening 91 of the casing 90 
Suga discloses a bipolar secondary battery that suppresses or interrupts a localized concentration of current in a terminal plate of a bipolar secondary battery resulting from an internal short circuit. Suga teaches wherein a cathode terminal plate disposed adjacent to the cathode (Suga Figure 2; [0053] positive electrode terminal plate 101); an anode terminal plate disposed adjacent to the anode (Suga Figure 2; [0053] negative electrode terminal plate 102);
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Suzuki’s multiple current collector protruding portions to incorporate the teachings of Suga by incorporating an anode and cathode terminal plate such that only one protruding portion for the positive and negative electrode is needed to act as the terminal plates. The modification would entail connecting the multiple current collectors to the cathode and anode terminal plates of Suga. This modification would be seen as a simple alternative to the configuration of Suzuki.

Additionally, Suzuki teaches of the battery casing 90 being made of a metal casing and fails to teach of the casing being made of a resin material.
Honda discloses a battery with an outer covering body which encloses the battery elements. Honda teaches of a first outer cover body 310 that may be a sealing case such as a resin case (Honda [0088]). Honda suggests that a laminate case and a resin case is interchangeable (Honda [0088]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to replace Suzuki’s casing with Honda’s resin case such that the battery elements are enclosed within the battery casing. The simple substitution of one known element for another is likely to be obvious when 

Regarding claim 2, modified Suzuki teaches all of the claim limitations of claim 1. Suzuki further teaches wherein a portion of the cathode terminal plate and a portion of the anode terminal plate extend to have greater lengths than a length of the solid-state battery laminate (Suzuki [0100-0101] current collector protrusions are longer than the solid state battery; Due to the modification in claim 1 the terminal plates are shown by Suga and are seen in Figure 2 to extend past the solid state battery laminate), 
wherein each terminal end of the cathode and anode terminal plates is bent toward the solid state battery laminate (Suzuki Figure 6B below, the plurality of protrusions that can be read as the terminal plates are bent; Additionally, Suga teaches wherein the terminals have a bent portion that projects toward the solid state battery laminate as seen in Figure 2).



    PNG
    media_image2.png
    337
    698
    media_image2.png
    Greyscale


.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20180212210) in view of Suga et al. (US 20110183166-hereinafter Suga) and Honda (US 20170309884) as applied to claim 1 above, and further in view of Kim et al. (US 20110256445-hereinafter Kim).

Regarding claim 3, modified Suzuki teaches all of the claim limitations of claim 1. Suzuki shows a plate type connection for connecting the terminal block and battery elements to other elements outside of a battery (Suzuki Figure 7C). Suzuki fails to teach wherein a nut-type terminal is mounted on each terminal end of the cathode and anode terminal plates such that the terminal blocks are a reference point for connection of the nut type terminal. 
Kim discloses a battery module having two terminal section with connecting means. Kim teaches of the solid-state battery having a connecting member 350 that are fixed to the terminals with upper nuts 324 on the terminals 330 and 340 (Kim [0074] the upper nut 324 being located on the terminals 330 and 340 is considered to be a nut-type terminal).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the plate type connection means for the terminal of Suzuki to include Kim’s upper nut type connection terminal. This can be a simple modification of including a nut type terminal in the plate type member of Suzuki such that connection means can be done through a nut type connection terminal of Kim. The nut type terminal is an alternative type of connection means.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20180212210) in view of Suga et al. (US 20110183166-hereinafter Suga) and Honda (US 20170309884) as applied to claim 1 above, and further in view of Lobert (US 20180019459).

Regarding claim 4, modified Suzuki teaches all of the claim limitations of claim 1. Suzuki shows a plate type connection for connecting the terminal block and battery elements to other elements outside of a battery (Suzuki Figure 7C). Suzuki fails to teach wherein a bolt-type terminal is mounted on each terminal end of the cathode and anode terminal plates such that the terminal blocks are a reference point for connection of the bolt-type terminal. 
	Lobert discloses an electrochemical cell for use in a battery relating specifically to the terminals of an electrochemical cell. Lobert teaches wherein the terminal for an electrochemical cell has a bolt extending through an opening in a wall such that the bolt passes through the opening at a location along a longitudinal axis of a terminal (Lobert [0009]).
	Therefore, a skilled artisan could modify the plate type connection means for the terminal of Suzuki to include a terminal with a bolt as taught by Lobert to make the terminal a bolt-type terminal. The bolt type terminal can then be used for connecting elements of other batteries to the bolt type terminal.  The bolt-type terminal is an alternative type of terminal than the one presented in Suzuki.


Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive due to the amendments to the claims.
Applicant argues that the previous rejection of record does not teach the newly amended claims. The previous rejection of record has been withdrawn and a new rejection has been laid out.
Applicant argues the combination of Watanabe and Suga citing that it would render Suga unsatisfactory for its expressly disclosed purpose is not persuasive as the amended claims would render this argument moot. The combination as presented in the previous office action would not explicitly teach the amended claims thus the previous rejection of record has been withdrawn in view of the amended claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727